DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Junaedi et al. US Publication 2012/0029095 in view of Cozean US Patent 9,186,472.
Regarding claims 1, 2, and 6-9, Junaedi teaches a Sabatier apparatus comprising a catalyst section with an inlet that accepts a feed comprising carbon dioxide and hydrogen to produce methane and water recovered from the outlet ([0049]). 
Junaedi does not teach a carbon filter preceding the Sabatier reactor. However, a carbon sorbent filter that precedes a reactor is conventional in the art. Sorbents in the like that are tuned to purify the feedstream before entering the reactor are common as shown in Cozean. Cozean teaches a device comprising an activated carbon sorbent filter for removing impurities and poisons in a carbon dioxide feedstream (column 23 lines 45-55).
Thus, it would have been obvious to modify Junaedi with Cozean’s filter to purify the feedstream before the reaction. Purification and filtering would eliminate poisons that would be detrimental to the reaction system and catalyst. It would further be obvious to set the filter in the same housing with the Sabatier reactor or separate, as the difference is merely a design function and would not deter from purifying the stream.
Regarding claims 3 and 4, Cozean teaches the pore size to be 0.001 µm to 1000 µm (column 24 line 13), and a particle size of 0.01 mm to 100 mm (column 23 line 64), thus overlapping with 4 mesh to 40 mesh (equivalent to 4.7 mm to 0.35 mm).
Regarding claim 5, the reactant stream contains dimethyl sulfone but the aforementioned do not explicitly teach in the feed of less than or equal to 0.1 mg/m3. However, it is understood in the art that the impurity in the feedstream is small and would likely overlap with less than or equal to 0.1 mg/m3.
Regarding claims 10, 11, and 13, Junaedi teaches a Sabatier method comprising a catalyst section with an inlet that accepts a feed comprising carbon dioxide and hydrogen to produce methane and water recovered from the outlet ([0049]). 
Junaedi does not teach a carbon filter preceding the Sabatier reactor. However, a carbon sorbent filter that precedes a reactor is conventional in the art. Sorbents in the like that are tuned to purify the feedstream before entering the reactor are common as shown in Cozean. Cozean teaches a device comprising an activated carbon sorbent filter for removing impurities and poisons in a carbon dioxide feedstream (column 23 lines 45-55).
Thus, it would have been obvious to modify Junaedi with Cozean’s filter to purify the feedstream before the reaction. Purification and filtering would eliminate poisons that would be detrimental to the reaction system and catalyst. It would further be obvious to set the filter in the same housing with the Sabatier reactor or separate, as the difference is merely a design function and would not deter from purifying the stream.
Regarding claims 12 and 16, the reactant stream contains dimethyl sulfone but the aforementioned do not explicitly teach in the feed of less than or equal to 0.1 mg/m3. However, it is understood in the art that the impurity in the feedstream is small and would likely overlap with less than or equal to 0.1 mg/m3.
Regarding claims 14 and 15, Cozean teaches the pore size to be 0.001 µm to 1000 µm (column 24 line 13), and a particle size of 0.01 mm to 100 mm (column 23 line 64), thus overlapping with 4 mesh to 40 mesh (equivalent to 4.7 mm to 0.35 mm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772